Citation Nr: 0401963	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO. 03-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of brain injury 
(claimed as brain damage).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for a depressive 
disorder.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976 and from August 1976 to August 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the RO 
in Columbia, South Carolina, which denied the veteran's 
claims for service connection for residuals of a brain injury 
(claimed as brain damage), bipolar disorder and a depressive 
disorder.  The veteran filed a Notice of Disagreement (NOD) 
in April 2002, and the RO issued a Statement of the Case 
(SOC) in January 2003.  The veteran filed a Substantive 
Appeal in January 2003.  

Parenthetically, the Board notes that the RO previously 
denied a claim for service connection for a depressive 
disorder in October 1999 on the basis that the claim was not 
well grounded; however, pursuant to the VCAA, Congress 
included a provision allowing VA to readjudicate claims 
denied between July 14, 1999, and November 9, 2000, as not 
well grounded "as if the denial or dismissal had not been 
made."  Pub. L. No. 106-475, § 7.  Since the October 1999 
denial falls within the time period of this provision, the RO 
appropriately readjucidated the issue on the merits in March 
2002 without regard to the prior October 1999 denial of the 
claim for service connection for a depressive disorder.  See 
PVA v. Secretary, 345 F.3d 1334, 1344 (Fed. Cir. 2003).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


REMAND

The veteran attributes his claimed brain damage, bipolar 
disorder and depressive disorder to injuries he sustained as 
a boxer in service.  His service medical records show that, 
in December 1977, he was treated for a left eye contusion due 
to boxing, and in January 1979 was seen for complaints 
arising from punches to his head and shoulder while boxing.  
Findings in January 1979 revealed bruises to the veteran's 
shoulder region and arms.  He was diagnosed as having a soft 
tissue injury.  According to a February 1978 record, the 
veteran had a one week onset of generalized headaches after 
experiencing a boxing blow to the jaw, and experienced a 
forty second loss of consciousness.  He was assessed as 
having post-concussion headaches.  His service medical 
records also show that he was treated for depression and 
family problems in December 1993.

 Postservice medical records include an August 1999 VA 
psychiatric examination report wherein the examiner was asked 
to determine whether the veteran had an organic brain 
disorder.  The examiner's response was that it was very 
difficult in such a case to make a determination regarding 
the presence of organicity.  He said that on the one hand, 
the veteran had a history of many years as a boxer, which 
implied the possibility of brain damage, but on the other 
hand, his alcohol dependence was a confusing and aggravating 
factor.  He recommended that the veteran be re-evaluated in 
approximately one and a half years, to include complete 
neurological and neuropsychological testing. However, it does 
not appear that the veteran ever underwent the recommended 
testing and the existence and etiology of possible organic 
brain damage is still unclear.  In this regard, an October 
2000 VA outpatient treatment record indicates that the 
veteran had been boxing since approximately 10 years of age 
and that a computerized tomography of his head taken in 1997 
suggested "mild cerebral atrophy."  This record contains a 
diagnosis of rule out organic affective syndrome.  Also, a 
February 2001 VA emergeny room record notes that the 
veteran's history included a boxing career that left him with 
organic brain damage.  He was diagnosed as having depression.  

More recent VA medical records, including a March 2001 
Initial Psychiatric Evaluation report and a December 2001 VA 
psychiatric examination report, reflects diagnoses of bipolar 
disorder.  Despite the RO's request that the December 2001 
examiner provide an opinion regarding a possible nexus 
between the veteran's claimed depression and bipolar disorder 
and service, no such opinion was given.  

Thus, in view of the veteran's boxing history and treatment 
for depression in service, along with the post-service VA 
treatment records as outlined above, further medical 
development by way of a VA examination is warranted in order 
properly decide the claims on appeal.  See 38 U.S.C.A. 
§ 5103A(d).  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding pertinent medical records.  In a 
September 2001 statement (via VA Form 21-4138), the veteran 
indicated that all medical records since service are at the 
VA Medical Center (VAMC) in Fayetteville, North Carolina.  
Hence, the RO must obtain all outstanding pertinent treatment 
records from that facility, following the procedures 
prescribed in 38 C.F.R. § 3.159(c  ) (2003), as regards 
requesting records from Federal facilities.  The Board  
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The should also give the veteran another opportunity to 
present information and/or evidence pertinent to any of the 
claims on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which he provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.   

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should request all outstanding 
pertinent treatment records from the VAMC 
in Fayetteville, North Carolina, 
following the procedures set forth in 
38 C.F.R. § 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims 
file.      

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
are associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA neuropsychiatric 
examination to determine the nature and 
etiology of his claimed organic brain 
damage, bipolar disorder and depressive 
disorder.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and studies deemed 
appropriate, to include complete 
neurological and neuropsychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should expressly indicate 
(a) whether the veteran has organic brain 
damage and, if so, the nature and extent 
of such disability; (b) provide all 
psychiatric diagnoses, to include an 
opinion as to whether the veteran has 
bipolar disorder and/or a depressive 
disorder; and (c) opine, with respect to 
each diagnosed disability, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravating during active military 
service, to include injury suffered while 
boxing during service.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit(s) sought on appeal 
remain(s) denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for the RO's determinations), and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



